United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT




                                     No. 98-1619


United States of America,                  *
                                           *
              Appellee,                    *
                                           *   Appeal from the United States
             v.                            *   District Court for the
                                           *   Southern District of Iowa.
Robert Eugene Oakley,                      *
                                           *
             Appellant.                    *


                               Submitted: June 9, 1998

                                   Filed: August 18, 1998


Before LOKEN, GODBOLD,1 and HEANEY, Circuit Judges.


HEANEY, Circuit Judge.

       Robert Oakley appeals the district court’s denial of his motion to suppress
evidence obtained by a police officer incident to a warrantless arrest of Oakley. Oakley
contends that the officer lacked probable cause to arrest him and that the evidence, as
the fruit of an illegal search, was inadmissible. We affirm.


    1
     The Honorable John C. Godbold, United States Circuit Judge for the Eleventh
Circuit Court of Appeals, sitting by designation.
       On August 29, 1997, at approximately 2:10 p.m., an African American male
robbed a Des Moines, Iowa, bank of $11,766. During the robbery, he carried a gun
and wore blue jeans and a dark baseball cap. At approximately 3:00 p.m., Des Moines
police lieutenant Kelly Willis heard on his car radio that the robbery suspect was seen
in the area of the Iowa Historical Building, approximately twelve blocks from where
the bank robbery occurred.

       Willis drove toward the area around the Historical Building to help with the
search. The initial radio dispatch described the bank robber as an African American
male, about 6'1", 180 pounds, and wearing dark jeans and a baseball hat. As Willis
approached the Historical Building, the radio dispatcher updated the suspect’s
description because a person fitting that description had been seen changing clothing
across the street from the Historical Building at the Bargain Buddies store. According
to the dispatcher, the person had put on shorts and a gold-colored T-shirt and had been
seen placing a handgun in a black backpack.

        After searching the Historical Building and visiting nearby establishments,
including Bargain Buddies, Willis saw Oakley, who was wearing a gold shirt, khaki
shorts, and carrying a black backpack. Oakley crossed the street away from Willis,
who followed him. When the two men were approximately 35 to 40 yards apart, Willis
showed the police badge at his hip and said to Oakley, “police officer, I would like to
talk to you.” Rather than stopping, Oakley turned away and kept walking. According
to Willis, he was no longer able to see the front of Oakley’s backpack when Oakley
started walking away from Willis. Having received information that the backpack
contained a gun, Willis pulled his gun, ran after Oakley, and when he was about ten to
fifteen feet away, warned Oakley to stop or he would shoot. Oakley turned around
with his hands out and Willis took Oakley to the ground. Willis arrested Oakley. As
part of a search incident to Oakley’s arrest, police officers found $46, a billfold, and
a key ring in Oakley’s pockets. When searching his backpack, officers found a pellet
gun, clothing, and $11,760 in cash.

                                           2
       On August 29, 1997, Oakley was charged with armed bank robbery under 18
U.S.C. §§ 2113(a) and (d). On October 14, 1997, Oakley filed a motion to suppress
evidence seized during the search of his person and backpack. On November 3, 1997,
the district court ruled that the police had probable cause for the arrest and search of
Oakley. On November 18, 1997, Oakley entered a conditional plea of guilty to the
armed robbery charge. Under the terms of his plea, Oakley reserved the right to appeal
the district court’s adverse ruling on his motion to suppress. On February 6, 1998, the
district court sentenced Oakley to sixty months imprisonment. Oakley appeals.

                                          II.

       We review the district court’s determinations of reasonable suspicion and
probable cause de novo and findings of fact for clear error. See Ornelas v. United
States, 517 U.S. 690, 699 (1996). Oakley argues that Willis lacked probable cause for
the warrantless arrest, thereby invalidating the search. “A police officer may lawfully
arrest an individual for a felony without a warrant if the officer has probable cause.”
Olinger v. Larson, 134 F.3d 1362, 1366 (8th Cir. 1998) (citations omitted); see also
United States v. Magness, 69 F.3d 872 (8th Cir. 1995) (“Probable cause exists if the
facts and circumstances within the arresting officer’s knowledge were sufficient to
warrant a prudent person’s belief that the suspect had committed or was committing an
offense.”) Id. at 874 (citing Beck v. Ohio, 379 U.S. 89, 91 (1964)).

       We agree with the district court that Willis had probable cause to arrest Oakley.
Less than one hour after the robbery, a suspect was seen within twelve blocks of the
Mercantile Bank. Shortly after hearing the dispatch, Willis saw a man fitting the
suspect’s description. In addition to having similar physical characteristics, Oakley
carried a black backpack, was across the street from the Historical Building, and wore
shorts and a gold colored T-shirt. In short, the facts and circumstances within Willis’s
knowledge were more than sufficient to warrant the belief that Oakley had just


                                           3
committed a felony. Therefore, Willis had probable cause to arrest Oakley without a
warrant.

       Oakley also argues that Willis did not have the right to search his person and
backpack. Because probable cause existed for Oakley’s arrest, the search of his person
and backpack was lawful as a search incident to arrest. See United States v. Morales,
923 F.2d 621, 626 (8th Cir. 1991) (citations omitted) (search of arrestee, and
possessions within the “immediate control” of arrestee, proper when probable cause
exists).

         We have carefully reviewed Oakley’s other claims and find them to be without
merit.

                                          III.

         Accordingly, we affirm.

         A true copy.

               Attest.

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           4